Citation Nr: 0410299	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  02-14 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina



THE ISSUE

Entitlement to a rating in excess of 30 percent for coronary 
artery disease (CAD), status post 4-vessel coronary artery bypass 
graft (CABG).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to September 
1993.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that the veteran initially sought an increased 
evaluation for hypertension.  A 10 percent rating was assigned 
effective October 1993.  After obtaining pertinent evidence, in 
October 2001, the issue was recharacterized as it appears on the 
title page of this decision.  Evidence showed that the veteran had 
undergone bypass grafting.  A 100 percent rating was assigned from 
December 21, 2000 through April 30, 2001.  This was for a period 
of hospitalization and post-surgical convalescence.  A 30 percent 
rating was assigned effective May 1, 2001.  The veteran disagreed 
with the assignment of the 30 percent rating, giving rise to this 
appeal.  

A review of the record reveals that in April 2003, the RO restored 
the separate 10 percent evaluation for hypertension, effective 
from October 1993.  There is no record in the claims file of the 
veteran having filed a Notice of Disagreement (NOD) to the RO's 
decision to restore the separate 10 percent evaluation for 
hypertension, nor is there any suggestion that a higher rating for 
hypertension is warranted.  Therefore, the issue is not before the 
Board.  The decision herein, therefore, is limited to the issue 
set forth on the title page.


FINDING OF FACT

The veteran's service-connected heart disability is manifested by 
complaints of chest pain and shortness of breath with a workload 
of 8 metabolic equivalents (METs), but the disability has not 
caused more than one episode of acute congestive heart failure in 
the past year, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.
CONCLUSION OF LAW

The criteria for a rating in excess of 30 for CAD, status post 4-
vessel CABG have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7017 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board is aware of the recent Court decision in 
the case Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In this 
case it was essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 (VCAA) 
should be provided to a claimant prior to any adjudication of the 
claim.  In this case, preadjudication notice and assistance was 
provided to the veteran.  In this regard, the veteran filed his 
claim in January 2001.  Notice and assistance provisions of the 
VCAA were noted in correspondence issued in April 2001.  In 
October 2001 rating decision, the RO adjudicated the claim on 
appeal.  

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to this 
issue.  There is no indication that there is additional evidence 
to obtain, there is no additional notice that should be provided, 
and there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication that 
there is any prejudice to the appellant by the order of the events 
in this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096, substantially amended the provisions of 
Chapter 51 of Title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)).

VA has long recognized that the Department has a duty to assist 
claimants in developing evidence pertinent to their claims.  See 
the former version of 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  The changes in law have amended the requirements 
as to VA's development efforts in this case, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003)).  The intended effect of these regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide a 
claimant who files a substantially complete application for VA 
benefits.  The regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or evidence 
and to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the statute, 
"and do not provide any rights other than those provided by the 
VCAA."  66 Fed. Reg. 45,629.  See also VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

The VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided to 
claimants by the RO, and notification as to evidentiary 
requirements.  The Board has carefully reviewed the appellant's 
claim file, to ascertain whether remand to the RO is necessary in 
order to assure compliance with the new legislation.  It is noted 
that the development of medical evidence appears to be complete.  
By virtue of the September 2002 Statement of the Case (SOC), April 
2003 Supplemental Statement of the Case (SSOC), April 2001 letter, 
and associated correspondence issued since the appellant filed his 
claim, the appellant has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  He 
was advised that, if he adequately identified relevant records 
with names, addresses, and approximate dates of treatment, the RO 
would attempt to obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained and 
considered in deciding his claims, in the April 2003 SSOC.  In 
addition, the appellant was advised of the specific VCAA 
requirements in the April 2001 letter.  It thus appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims folder, 
and that he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (noting VA must communicate with claimants 
as to the evidentiary development requirements of the VCAA).  See 
also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(requiring that the Board identify documents in file providing 
notification which complies with the VCAA).  The VCAA letter sent 
in April 2002 in essence lays out that any evidence the veteran 
has should be identified for the VA to obtain or sent to the VA by 
the appellant.  Thus the 4 provisions of notice cited in Pelegrini 
have been met.

The Board is aware that, in a decision promulgated in September 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period provided 
for response.  But see Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during the 
pendency of this matter in which to submit supportive information, 
evidence, and argument, and has in fact done so, the holding of 
the Federal Circuit in its decision in PVA, supra, has been 
fulfilled.  In any event, the recently enacted statute, Public Law 
No. 108-183, has essentially reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be served 
in remanding this matter for more development or procedural steps.  
Such a remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds 
sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, "The 
VCAA is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  See also Kuzma v. Principi, 341 F.3d 
1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2002).

I.  Factual Background

Tracing the history of the veteran's service-connected heart 
disability, the evidence reflects that service connection for 
hypertension was granted by rating action of June 1995 with a 10 
percent evaluation assigned from October 1993 under 38 C.F.R. § 
4.104 (Diagnostic Code 7101).  At that time, service medical 
records revealed a diagnosis for hypertension with medication.  An 
October 1994 VA examination report also revealed hypertension 
controlled with medication.  

Medical records dated in March 1997 show that the veteran was seen 
with complaints of parasternal chest pain off and on for two days.  
The diagnosis was costochondritis.  This was also noted in 1998.

A gated stress sestamibi performed in September 2000 was abnormal 
with electrically positive exercise stress test and area 
suspicious for ischemia in the inferior and to some extent the 
anterior wall.  

Medical records dated in November 2000 from a private Regional 
Medical Center show that the veteran was seen with complaints of 
chest pain.  The pertinent diagnoses were unstable angina with 
mild electrocardiogram changes, heart murmur, and hypertension.

A echocardiographic report dated in November 2000 from the 
Regional Medical Center revealed mildly dilated left ventricle, 
otherwise normal chamber sizes; upper normal myocardial thickness; 
lower normal right ventricular systolic function; mild global 
hypokinesis with left ventricular ejection fraction of 47 percent; 
normal valves in motion and appearance; no pericardial effusion or 
mural thrombi; and trace mitral regurgitation.  

Cardiac catheterization report dated in December 2000 from 
Regional Medical Center revealed the following: systemic 
hypertension with normal left ventricular filling pressures, 
coronary artery disease, mild ischemic cardiomyopathy consisting 
of mid anterior hypokinesis with an ejection fraction preserved at 
58 percent, and possible left ventricular hypertrophy.  

Medical records dated in December 2000 from Providence Hospital 
show that the veteran was referred following his left heart 
catheterization with CAD.  It was noted that he underwent 
catheterization subsequent to prolonged chest pain that developed 
in the middle of the night and lasted several hours with resultant 
myocardial infarction.  Also in December 2000, the veteran had 
coronary artery bypass times four performed.  X-rays of the chest 
taken in December 2000 revealed a stable but enlarged heart.  

By rating action of October 2001, the RO increased the disability 
rating (then characterized as CAD status post four vessel CABG) to 
100 percent for three months following the December 2000 coronary 
bypass surgery.  The disability was rated under Diagnostic Code 
7017.  A 30 percent rating was assigned from May 1, 2001.  The 
appellant has disagreed only with the assignment of the 30 percent 
rating.

Medical records dated in March 2001 showed that the veteran's CAD 
was stable with CABG.  Exercise stress report conducted in March 
2001 revealed exercise performance without evidence of ischemia 
and mild accentuation of baseline ST-T changes, which are 
diagnostic of ischemia.  Records dated in June 2001 show that the 
veteran was seen with complaints of exertional angina.  

Medical records dated in July 2001 show that the veteran was seen 
with complaints of chest pain.  The diagnoses included exertional 
angina, CAD, positive stress test, diabetes, and hypertension.  

Also in July 2001 he underwent left heart catheterization with 
graft angiography that revealed normal hemodynamics and severe 
native CAD.  X-rays of the chest performed in July 2001 revealed 
no active disease or interval change.  

Medical records dated in September 2001 show that the was 
hospitalized and treated for chest pain suggestive of unstable 
angina; CAD that might contribute to chest pain, nonerosive 
gastritis possibly contributory to chest pain; mild chronic renal 
insufficiency; uncontrolled hypertension contributory to chest 
pain, hypolalemia, and diabetes mellitus.  

Medical records dated in October 2002 show that the veteran was 
seen with complaints of shortness of breath.  There was no 
reported chest pain or palpitations.  He was very hypertensive.  
The diagnosis was severe hypertension.  X-rays of the chest 
revealed cardiomegaly with evidence prior surgery.  
Eletrocardiograms performed revealed a very poor baseline, then 
much improvement.  There was no evidence of myocardial infarction.  
He was seen again in November 2002 with complaints of shortness of 
breath.  Again, he was noted to be very hypertensive.  

The veteran was accorded a VA heart examination in April 2003.  He 
complained of occasional chest pain that was treated with 
nitroglycerin.  On examination he was alert and oriented.  His 
blood pressure was 140/80.  His lungs were clear with vesicular 
breath sounds.  There were no heart murmurs.  The lower 
extremities revealed no edema.  The echocardiogram revealed mild, 
dilated left ventricle with ejection fraction of 59 percent.  The 
left atrium was dilated, mild.  The veteran had a normal left 
ventricular systolic function of 55 percent.  There was a normal 
mitral valve flow.  There was no pericardial effusion or 
thrombotic mass.  Stress test revealed METs of 8.  The pertinent 
diagnoses were essential hypertension, status post CABG, CAD, and 
status post myocardial infarction.  

VA treatment records dated in April 2003 show that the veteran was 
seen for follow-up for his hypertension.  His blood pressure was 
slightly elevated.  The records reflect that CAD was stable.  

II.  Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 C.F.R. 
§ 4.1 (2003) requires that each disability be viewed in relation 
to its history, and that there be emphasis upon the limitation of 
activity imposed by the disabling condition. 38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
entire recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work. Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical history of 
the claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or inaccurate 
report and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has 
a duty to acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues raised in 
the record, and to explain the reasons and bases for its 
conclusions.

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 milliliters 
per kilogram of body weight per minute.  When the level of METs at 
which dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an estimation 
by a medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair climbing or 
shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Coronary bypass surgery is rated as follows: A 100 percent rating 
is warranted for three months following hospital admission for 
surgery.  Thereafter, a 100 percent rating is warranted for 
chronic congestive heart failure, or; workload of 3 METs or less 
that results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of less 
than 30 percent.  A 60 percent rating is warranted for more than 
one episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 METs 
that results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  A 30 percent rating is warranted where there is a 
workload of greater than 5 METs but not greater than 7 METs that 
results in dyspnea, fatigue, angina, dizziness, or syncope, or; 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 10 percent rating 
is warranted for workload greater than 7 METs but not greater than 
10 METs that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required.  38 C.F.R. § 4.104, 
Diagnostic Code 7017.


III.  Legal Analysis

Despite the veteran's contentions to the contrary, a review of the 
record reveals that the veteran does not meet the criteria for a 
rating in excess of 30 percent for CAD, status post four vessel 
CABG.  In this regard, the evidence does not demonstrate that the 
veteran warrants a higher rating of 60 percent under the pertinent 
criteria.  As noted above, to warrant a higher (60 percent) 
rating, the evidence would have to show more than one episode of 
acute congestive heart failure in the past year, or workload of 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness or syncope, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. § 4.104 (Diagnostic Code 7017) (2002).

Although the record contains private and VA treatment records as 
well as VA examination report reflecting that the veteran has 
coronary artery disease, exertional angina, and hypertension, he 
does not have a medical diagnosis of congestive heart failure 
within the past year.  In fact, when examined by VA in April 2003 
congestive heart failure was not diagnosed.  Moreover, the record 
does not reflect that the veteran has left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  On the contrary, 
the record shows that his left ventricular, dilated mild with an 
ejection fraction of 59 percent.  His left ventricular systolic 
function was normal.  There was no pericardial effusion or 
thrombotic mass.  The Board recognizes that the remaining clinical 
evidence is consistent in showing disability manifested by 
criteria indicative of no more than a 30 percent rating.  In 
particular, the stress test revealed that the veteran could 
achieve METs of 8.  

As noted above, the veteran's medical history includes, among 
other things, in 1990 myocardial infarction, December 2000 cardiac 
catheterization, December 2000 quadruple CABG, July 2001 cardiac 
catheterization, and subsequent treatment for occasional 
complaints of chest pain and shortness of breath.  The Board finds 
it significant that the absence of but a few abnormal cardiac 
findings strongly suggests that the veteran's adverse 
symptomatology would not have entitled him to a higher 60 percent 
evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7017.  
Therefore, given the discussion above, the Board finds that the 
veteran's symptoms are best approximated by the criteria for a 30 
percent rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7017.  

The Board, in reaching the conclusion above, has considered the 
veteran's arguments as set forth in his written statements to the 
RO as well as his representative's statements regarding the 
severity of his CAD, status post four vessel CABG.  While a lay 
witness can testify as to the visible symptoms or manifestations 
of a disease or disability, his or her belief as to its current 
severity under pertinent rating criteria or the nature of the 
service-connected pathology is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown to possess, may provide 
evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Given the record as described above, the Board finds that there is 
no basis under the Diagnostic Code discussed above for awarding an 
increased rating for service-connected heart disability.

Finally, there is nothing in the record to suggest such an unusual 
disability picture so as to render application of the regular 
provisions impractical.  It has not been contended or otherwise 
indicated that the veteran's CAD status post, quadruple CABG 
results in hospitalization or other marked interference with 
employment beyond that contemplated by the provisions of the 
schedule.  As such, further consideration of the provisions of 38 
C.F.R. § 3.321 (2003) is not indicated.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 30 percent for CAD, status 
post 4-vessel CABG is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



